Case: 16-41275      Document: 00514480696         Page: 1    Date Filed: 05/21/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                    No. 16-41275                              May 21, 2018
                                  Summary Calendar
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JAVIER LOPEZ CANTU,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 1:97-CR-20-1


Before REAVLEY, GRAVES, and HO, Circuit Judges.
PER CURIAM: *
       Javier Lopez Cantu appeals the sentence imposed upon the revocation of
the term of supervised release he was serving for a money laundering offense.
He and the Government agree that the 30-month sentence exceeds the
statutory maximum of 24 months. See 18 U.S.C. § 1956(a), (h); 18 U.S.C.
§ 3559(a)(3); 18 U.S.C. § 3583(e)(3).          We decline to review the sentence,
however, under the concurrent sentence doctrine as the district court also


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-41275   Document: 00514480696     Page: 2   Date Filed: 05/21/2018


                                No. 16-41275

imposed a concurrent revocation sentence of 30 months for a drug offense. See
United States v. Soape, 169 F.3d 257, 266 n.4 (5th Cir. 1999). To avoid any
adverse collateral consequences, we VACATE the sentence for the money
laundering offense and REMAND to the district court with instructions to
suspend its imposition. See United States v. Stovall, 825 F.2d 817, 824 (5th
Cir.), amended on other grounds by 833 F.2d 526 (5th Cir. 1987).




                                      2